Citation Nr: 1325516	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  12-25 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for degenerative joint disease of both knees, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from December 1952 to September 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In March 2013, the Veteran testified during a Board hearing before the undersigned at the RO.  The record was held open for 10 days to provide him with additional time to submit evidence.  However, no records were received. 

In a May 2013 decision, the Board reopened and remanded the claims for service connection for arthritis of the right shoulder, lumbar spine and both knees to the RO via the Appeals Management Center (AMC).  In a July 2013 rating decision, the AMC granted service connection for a right shoulder disability.  Thus, that issue is no longer before the Board.  As will be seen below, further development is needed on the remaining issues, in compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

In the remand portion of the May 2013 decision, the Board in part requested that the Veteran be afforded an examination to determine whether his arthritis in the lumbar spine and both knees is causally related to active service, or caused or aggravated by his service-connected arthritis of the cervical spine and left shoulder.  In doing so, the Board conceded that the Veteran sustained an injury to the neck and left shoulder during service.  In that regard, the Veteran testified that the leg of a howitzer gun struck him in the left shoulder causing him to fall to the ground.

The Veteran underwent examinations in June 2013.  After review, the Board finds the examination reports to be inadequate.  

Although the examiner opined that the Veteran's lumbar spine and bilateral knee disabilities are not causally related to active service, that opinion was based in part on the lack of documentation in the service treatment records of an injury to the lumbar spine and knees.  As indicated above, an in-service injury during which the leg of a howitzer gun struck the Veteran in the left shoulder causing him to fall to the ground has been conceded.  One of the Veteran's assertions is that he also injured his back and knees at that time.  However, the examiner did not discuss the effect, if any, of the above injury.  The examiner should consider the Veteran's lay statements regarding the in-service injury and symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, an addendum addressing the above is needed, in compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The examiner also did not provide an adequate opinion on whether the Veteran's lumbar spine and knee disabilities are secondary to the service-connected cervical spine and left shoulder disabilities.  Not only did the examiner not provide an official opinion on the secondary aspect of the claims, the examiner only stated in the body of the examination reports that she could not find a direct or secondary medical correlation between the knees or lumbar spine and the service-connected left shoulder and cervical spine.  Although the statement may be sufficient in addressing whether the claimed disabilities were caused by the service-connected disabilities, the statement is not sufficient to rule out any aggravation of the claimed disabilities by the service-connected disabilities.  Thus, an addendum addressing the above is also needed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Prior to obtaining the addendum, any outstanding VA medical records should be obtained.  The record contains treatment notes from the Altoona VA Medical Center (VAMC) dated through May 2013.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all outstanding records of treatment from the Altoona VAMC since May 2013.

2.  Then, arrange for the Veteran's claims file to be reviewed by the examiner who conducted the June 2013 VA examinations for an addendum that addresses the following.

If the above examiner is not available, then a suitable substitute may provide the requested opinions.  If an examination is deemed warranted, then one should be scheduled.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's arthritis of the lumbar spine and both knees is causally related to active service.  The examiner should consider the effect, if any, of the conceded in-service injury during which the leg of a howitzer gun struck the Veteran in the left shoulder causing him to fall to the ground, and the Veteran's statements regarding the in-service injury and symptoms since service.  

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's arthritis of the lumbar spine and both knees was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his service-connected arthritis of the cervical spine and left shoulder and right shoulder strain with degenerative joint disease.

The examiner should clearly outline the rationale for all opinions expressed.  If any requested opinion cannot be given, the examiner should state the reason why.

3.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

